UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7615


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ELAN CHRISTOPHER LEWIS, a/k/a Jamal Xavier Harris,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:94-cr-00094-JAG-1)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elan Christopher Lewis, Appellant Pro Se. David Thomas Maguire, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elan Christopher Lewis appeals the district court’s orders denying his motion for a

reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012) and denying his motion

for reconsideration.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Lewis, No. 3:94-cr-00094-JAG-1 (E.D. Va. Nov. 9, 2016 & Nov. 30, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2